PER CURIAM:
Kevin Robert Williams seeks to appeal the district court’s order summarily dismissing Williams’ 42 U.S.C. § 1983 (2000) action as to all but one claim, which is still proceeding below. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 *838U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Williams seeks to appeal is neither a final order nor an appeal-able interlocutory or collateral order. Accordingly, we deny Williams’ motion to appoint counsel and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.